PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide event, upon questions of law only; the facts having been examined and no error found therein". Held, that it was incompetent to allow the plaintiff’s witness, Sprague, to testify to declarations made to him by the plaintiff, long after the accident, in regard to the manner in which she attempted to get out of the wagon and received her injuries; also held, that it was error for the trial justice to charge the jury in effect that it was a matter of very little importance for them to determine just what plaintiff’s injury was, or what the precise nature of the latter was.
McLennan, P. J., and SPRING, J., dissent upon the ground that the errors were not of sufficient importance to require the granting of a new trial.